Case 1:19-cv-01113-SKC Document 21 Filed 06/05/19 USDC Colorado Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLORADO

FILED
Civil Action No. 19~ev-01113- skc UNITED STATS DISTRICT COURT
DENVER, COLORADO
ONYEKA CLEMENT OBIWULU,

JUN 05 2019

JEFFREY P. COLWELL
CLERK

eee

Plaintiff,

Ve

JOHNNY CHOETE

Defendant.

 

ENTRY OF THE PETITIONER

 

Tos The clerk of court and all parties of record
I hereby certify that I am the Petitioner in this case,

DATED at Aurora, Colorado this 04 day of ung 2019

Onyeka Obiwulu Clement
Petitioner

3130 N. Oakland Street

Aurora, Co. 80010.

 
